department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n all tax years contact person contact number identification_number form required to be filed employer_identification_number number release date se t eo ra t u i l - no third party contacts date date dear ------------ this is our final_determination that you do not qualify for exemption from federal_income_tax under sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not organized and operated exclusively for purposes described in sec_501 of the code you are engaged in a hotel business operation that is other than the business of acquiring and holding title to real_property and collecting income therefrom you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c sin contact person identification_number contact number fax number employer_identification_number t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n date date legend trust lp hotel manager corporation llc member member x m year a b x a dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were incorporated on year as a nonprofit corporation under a section iv of your articles of incorporation provides that you are authorized to issue --------shares of common_stock without par_value all stock shall be of the same class it further provides that no person shall be a shareholder unless it is a pension or profit sharing trust qualified under sec_401 of the code other nonprofit organization or a subdivision unit or agency of the united_states or of a state_or_local_government your sole shareholder is trust trust is a group trust described in revrul_81_100 all participating trusts are described in a you are the successor_in_interest of lp a b limited_partnership as successor of lp's interest you own the real_property commonly known as hotel hotel features x rooms a restaurant and banquet facilities hotel is managed by manager a wholly-owned subsidiary of x under a year agreement the management agreement between lp referred therein as the first party and x was executed in a in an assignment of management agreement dated april a x assigned its interests in the management agreement to manager you are referred to as the first party in the management agreement as lp’s successor article iii of the management agreement provides for the use and operation of hotel and states-- article iv of the management agreement provides for the management fee to x and payment to the lp as follows all activities of x in the management use and operation of the hotel shall be on behalf of and for the account of the first party the employees of the hotel shall be employees of x all contracts of employment and all leases and concessions all purchase orders and agreements shall be executed in the name of the first party by x as manager all bank accounts and other deposits shall also be in the name of the first party but x shall have the sole power to designate the signatories on such bank accounts or other depositories in no event shall any such bank accounts be intermingled with the bank accounts of any other x hotels sec_1 basic management fee during the operating term x shall be entitled to charge as an expense of the operation of the hotel and retain as its basic management fee an amount equal to three percent of the revenue as defined in article v sec_2 incentive fee in addition to the basic management fee provided for in sec_1 of this article x shall be entitled to retain during the operating term as an incentive fee ten percent of the gross operating_profit as defined in article v notwithstanding the foregoing x's incentive fee for any fiscal_year as calculated pursuant to the preceding paragraph shall be reduced if and to the extent that for such fiscal_year the of sum of a the amount by the first party for real_estate_taxes on hotel b the premiums_paid by the first party for insurance required to be maintained pursuant to article viii sec_1 c the first party's debt service payments d the total amount repaid to x on account of advances it has made to the first party pursuant to sec_5 of this article and e for each of the first six full fiscal years following completion of the refurbishment program dollar_figure----------- for the seventh full fiscal_year following such completion dollar_figure----------- and for each full fiscal_year thereafter the product of dollar_figure------------and a fraction the numerator of which is the average level of the cpi for such fiscal_year and the denominator of which is the average level of the cpi for the seventh full fiscal_year following such completion exceed sec_90 of the gross operating_profit as defined in article v for such fiscal_year sec_3 payments subject_to the provisions hereinafter set forth x shall during the operating term pay to the first party the gross operating_profit after deduction of amounts payable to x for and on account of advances previously made by it pursuant to sec_5 of this article and x's incentive fees sec_2 of article v of the management agreement provides that the term gross operating_profit shall be computed as follows a all revenues and income of any kind derived directly or indirectly from the operation of the hotel by x including rental or other_payments from lessees and concessionaires but not gross_sales receipts of such lessees or concessionaires hereinafter called revenue it being understood that there shall be excluded from revenue to the extent the same re not in any event excluded in accordance with the uniform systems of account all gratuities to employees and all state and local_taxes b from the revenue shall be deducted the entire cost and expense of maintaining conducting and supervising the operation of the hotel including without limiting the generality of the foregoing the following x's basic management fee as provided for in sec_1 of article iv the cost of all food an beverages and operating supplies as defined in sec_1 of article vii sold or consumed and the total payroll including taxes applicable fringe_benefits and severance and seniority payments or accruals the cost of replacement of or additions to operating equipment and uniforms as provided for in sec_3 of this article the cost of group services and benefits provided by x in accordance with sec_2 of article vii the cost of all other goods and services out-of-pocket expenses_incurred for the account of or in connection with the hotel operation including reasonable traveling expenses of employees and executives of x and its affiliates all costs and expenses of any advertising business promotion or personal training program of the hotel separate and distinct from other hotels of x or its affiliated companies all expenditures made by x for maintenance repairs or decoration to keep the hotel in good operating condition in accordance with sec_1 of article vi the cost of alterations addition and improvements made in accordance with sec_2 o article vi premiums for insurance maintained in accordance with sec_2 of article viii premiums on policies more than one year to be pro-rated over the period of insurance and premiums under blanket policies to be allocated among properties covered and losses_incurred on self-insured risks all taxes and fees or other charges payable to public authorities other than income taxes payable by or assessed against x with respect to the operation of the hotel for fiscal_year up to and including the fiscal_year in which the refurbishment program is completed dollar_figure----------- for the first full fiscal_year following completion of such program five percent for the next full fiscal_year six percent for the next full fiscal_year seven percent for the next full fiscal_year eight percent and for each full fiscal_year thereafter ten percent of the original installed cost of the furnishing and equipment as defined in article i sec_2 paragraph b a and b provided however that whenever x shall from time to time determine that the replacement value of the furnishings and equipment has increased to a degree which makes it necessary to increase the said deduction in order to preserve the standards of the hotel x shall be entitled to obtain an independent appraisal but no more frequently than annually to determine the replacement value the cost of which shall be an operating expense and the amount of the deduction hereunder shall thereafter be fixed at the applicable_percentage of the replacement value as so determined the said deduction shall be made by a monthly charge equal to one-twelfth of the annualized amount determined as above such reserve for bad_debts as x shall determine in accordance with the operating budget and forecast delivered pursuant to article vii sec_4 a it being understood that on occasion unforeseen circumstances may arise which make it necessary to exceed the budgeted amount in connection with the operation of hotel you entered into a lease agreement with corporation as tenant of the premises located on one floor of a building situated at m sec_1 of the lease agreement states -- the premises are to be used solely for operating in a first class manner a banquet and meeting facility restaurant bar cocktail lounge catering facility and office use which is specifically related to and incidental hereto all in connection with and in support of the operation of the hotel which is currently owned and operated by the tenant corporation is an affiliate of trust corporation is exempt under sec_501 of the code you believe that you were organized and operated as an organization described in sec_501 of the code since inception in year but due to an oversight you filed f-1120 and paid income taxes for all tax years from inception through ------- however you indicated that this application_for recognition of exemption under sec_501 is for tax years beginning - ------ your income_tax returns for tax years ------ through ------- reported the following financial information gross_receipts cost of sales gross_profit other income total income expenses taxable_income tax the cost of sales consists primarily of expenses on rooms and for food and beverage expenses are primarily payments for management and incentive fees other professional fees insurance taxes and other administrative and operating_expenses ------ ------- --------___ ------- ------- you made proposed amendments to your articles of incorporation the amendments include providing for purposes described in sec_501 limiting your number of qualified shareholders to no more than and providing such shareholders' rights for dismissal of investment advisors and for termination of their interests in the corporation you indicate however that such proposed amendments will be filed after our approval of your application in addition you will enter into a lease agreement with llc to lease hotel you indicate that the lease agreement has not been executed by the parties which will be made after your receipt of approval of tax exemption you submitted to us a copy of your proposed lease agreement llc the agreement provides llc payment of a base rent and a percentage rent for leasing the hotel llc will pay you a base rent of dollar_figure dollar_figure dollar_figure and dollar_figure in years ------ ------ ------- and ------ respectively in addition llc will pay you a percentage rent which is based upon a percent of hotel's graduated gross revenue during the fiscal_year the proposed agreement clarifies that the amount retained by the manager under the management agreement shall constitute a portion of the base rent llc is a b limited_liability_company it was formed to be the lessee of hotel under the proposed lease agreement subject_to the terms and conditions of the management agreement llc's members are member and member each is also a b limited_liability_company member is an affiliate of trust and member is an affiliate of x sec_501 of the code provides exemption to any organization or trust which has no more than shareholders or beneficiaries has only class of stock or beneficial_interest and is organized for the exclusive purpose of acquiring real_property and holding title to and collecting income from such property and remitting the entire amount of income from such property less expenses to one or more organizations described in c c sec_501 of the code includes a qualified_pension profit sharing or stock_bonus_plan that meets the requirements of sec_401 sec_501 of the code provides that a corporation or trust shall in no event be treated as described in subparagraph a unless such corporation or trust permits its shareholders or beneficiaries-- i to dismiss the corporation's or trust's investment adviser following reasonable notice upon a vote of the shareholders or beneficiaries holding a majority of interest in the corporation or trust and ii to terminate their interest in the corporation or trust by either or both of the following alternatives as determined by the corporation or trust i by selling or exchanging their stock in the corporation or interest in the trust subject_to any federal or state securities law to any organization described in subparagraph c so long as the sale_or_exchange does not increase the number of shareholders or beneficiaries in such corporation or trust above or ii by having their stock or interest redeemed by the corporation or trust after the shareholder or beneficiary has provided days notice to such corporation or trust sec_501 of the code provides that for purposes of subparagraph a the term real_property includes any personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property determined under the rules of sec_856 for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease sec_501 g i of the code provides that an organization shall not be treated as failing to be described in this paragraph merely by reason of the receipt of any otherwise disqualifying income which is incidentally derived from the holding of real_property sec_501 of the code provides that clause i shall not apply if the amount of gross_income described in such clause exceeds percent of the organization's gross_income for the taxable_year unless the organization establishes to the satisfaction of the secretary that the receipt of gross_income described in clause i in excess of such limitation was inadvertent and reasonable steps are being take to correct the circumstances giving rise to such income notice_87_18 1987_1_cb_455 provides application requirements and procedures for an organization seeking exemption under sec_501 of the code its articles of incorporation or trust document must contain provisions that clearly demonstrate meeting the requirements of sec_501 a and d exemption under c requires passing an organizational and operational_test the organizational_test is met if the corporation's articles contain the required provisions under sec_501 a and d -- exclusive purpose limitation on the number of qualified shareholders and the specific rights given to shareholders see also notice_87_18 your articles of incorporation do not currently contain the required provisions under sec_501 a and d therefore you fail to meet the organizational_test for exemption under c this failure however would be corrected by your proposed amendments to your articles we find however that you fail to meet the operational_test you are engaged primarily in operating a hotel which is an ordinary trade_or_business by engaging primarily in a trade_or_business activity you are not operated exclusively for purposes under sec_501 of the code rather your hotel business operation is beyond the purpose of acquiring and holding title to real_property and collecting income from such property pursuant to sec_501 also the income you derived from hotel operations is not incidental to holding title of real_property pursuant to sec_501 and ii accordingly you do not qualify for exemption as an organization described in sec_501 of the code you propose to enter into an agreement with llc for the latter to lease the hotel from you this proposal if executed will alter your activity from operating a hotel business into leasing real_property an activity in furtherance of sec_501 purposes such a change would allow us to recognize you as exempt under sec_501 effective the date of the lease you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter internal_revenue_service tege t eo ra t ------------------------- constitution ave nw washington d c lois g lerner director exempt_organizations rulings agreements sincerely
